Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered July 23, 2008, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. We do not find the police account of the incident to be implausible.
The court properly denied defendant’s suppression motion, without granting a hearing, because defendant’s allegations failed to raise a legal basis for suppression (see People v Roldan, 37 AD3d 300 [2007], lv denied 9 NY3d 850 [2007]). The information provided by the People apprised defendant of the factual predicate for his arrest. Defendant’s conclusory denials of suspicious behavior at the time of his arrest did not address that predicate or raise any factual dispute requiring a hearing. Concur — Andrias, J.P., Friedman, Renwick, DeGrasse and Abdus-Salaam, JJ.